Citation Nr: 0422853	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  03-13 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus with 
erectile dysfunction, bilateral peripheral neuropathy, 
arterial sclerotic cardiovascular occlusive disease with 
partial arterial obstruction, cardiovascular disease, status 
post coronary artery bypass grafting, chronic renal 
insufficiency and hypertension, due to exposure to chemicals.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
February 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

In August 2003, the veteran participated in a hearing 
conducted at the RO by a hearing officer.


FINDINGS OF FACT

1.  During his active duty in the United States Navy, the 
veteran served aboard the USS Granville S. Hall and his 
service did not involve duty or visitation in the Republic of 
Vietnam.  

2.  The veteran served aboard the USS Granville S. Hall 
during the Shipboard Hazard and Defense Project.  

3.  The competent evidence of record shows that the veteran's 
erectile dysfunction, bilateral peripheral neuropathy, 
arterial sclerotic cardiovascular occlusive disease with 
partial arterial obstruction, cardiovascular disease, status 
post coronary artery bypass grafting, chronic renal 
insufficiency and hypertension, are secondary to diabetes 
mellitus.  

4.  There is no competent evidence of record that 
demonstrates a nexus between the veteran's diabetes mellitus 
and his exposure to chemicals during the Shipboard Hazard and 
Defense Project.  


CONCLUSION OF LAW

Service connection for diabetes mellitus with erectile 
dysfunction, bilateral peripheral neuropathy, arterial 
sclerotic cardiovascular occlusive disease with partial 
arterial obstruction, cardiovascular disease, status post 
coronary artery bypass grafting, chronic renal insufficiency 
and hypertension, is not warranted.  38 U.S.C.A. §§ 1110, 
1116, 1131, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003)).

There has been a significant amount of analysis pertaining to 
the effective date, the scope, and the remedial aspects of 
the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003); 
Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 2004); Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), withdrawn 
and reissued, ___ Vet. App. ___, No. 01-944 (June 24, 2004) 
(Pelegrini II).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  In 
Pelegrini II, cited above, the United States Court of Appeals 
of Veterans Claims (Court) stated that, under the VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini II, supra, slip op. at 11.

The Board is further aware that much of the majority opinion 
in Pelegrini II, which includes the portion quoted 
immediately above, has been characterized as, "at best, 
dictum."  Id., slip op. at 23 (Ivers, J., concurring in part 
and dissenting in part).  In any event, considering all the 
foregoing authorities as applicable to this case, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter.

VA satisfied this duty by means of a letter to the veteran 
from the RO dated in May 2002, as well as by the discussions 
in the April 2003 statement of the case (SOC) and August 2003 
supplemental statement of the case (SSOCs).  By means of 
these documents, the veteran was told of the requirements to 
establish service connection based on herbicide exposure, of 
the reasons for the denial of his claim, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claim.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the VCAA notice was issued in May 2002, 
prior to the February2003 RO decision on appeal.  Therefore, 
the requirements of the VCAA with regard to timing of the 
notice have been met.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's service medical 
records, VA and private outpatient records, and confirmed the 
veteran's service aboard the USS Granville.  There is no 
indication of any relevant records that the RO failed to 
obtain.  The veteran's various communications indicate that 
he has no additional evidence to submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003). An examination was conducted in January 2003 for the 
purpose of obtaining a nexus opinion.  A report of this 
examination is in the claims file.  Therefore, the Board 
concludes that no further assistance to the veteran is 
required.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2003).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

The service medical records are negative for findings or 
diagnoses of diabetes, cardiovascular conditions, erectile 
dysfunction, and renal problems.  The records are also 
negative for a reported history of these conditions.  
However, the post-service records reflect ongoing treatment 
of diabetes mellitus, peripheral neuropathy, hypertension and 
erectile dysfunction.  A history of diabetes mellitus and 
hypertension since 1990 was noted, as well as a history of 
peripheral neuropathy dating back to 2001.  The records also 
show that the veteran underwent coronary bypass surgery in 
January 2000.  A January 2003 VA examination revealed a 
diagnosis of chronic renal insufficiency secondary to 
hypertension, diabetes mellitus and dyslipidemia.  Therefore, 
the evidence of record clearly demonstrates that the veteran 
suffers from the conditions that he claims are service-
connected.  

Here, the veteran claims that his diabetes mellitus and 
secondary conditions are related to exposure to chemicals 
during his service aboard the USS Granville S. Hall.  The 
veteran has provided written statements and personal hearing 
testimony in that regard.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has diabetes mellitus, shall be presumed to have been exposed 
during such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last date 
on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) 
(2003).  Further, in a precedent opinion, the VA's General 
Counsel determined that for purposes of 38 U.S.C.A. § 
101(29)(A), which defines the Vietnam era, service on a deep-
water naval vessel in waters off the shore of the Republic of 
Vietnam does not constitute service in the Republic of 
Vietnam.  VAOPGCPREC 27-97.

Here, the veteran's DD Form 214 shows that he served in the 
United States Navy from October 1961 to February 1966, and 
that he had 3 years and 1 month of foreign sea service.  His 
last duty assignment and major command was aboard the USS 
Granville S. Hall.  There are no indications in the record 
and the veteran has not claimed that the conditions of his 
service involved duty or visitation in the Republic of 
Vietnam.  In fact, a Report of Contact, completed in October 
2002 reflects the veteran's negative answer regarding docking 
or stepping foot on soil in the Republic of Vietnam.  
Therefore, as his duty was in a vessel in waters off the 
shore of the Republic of Vietnam, the presumption of exposure 
to herbicides does not apply.  

The record includes an August 2002 letter from the VA Under 
Secretary informing the veteran of tests that the Navy 
conducted as part of the Shipboard Hazard and Defense (SHAD) 
Project during the veteran's service on the USS Granville.  
Information concerning the chemicals used was forwarded with 
the letter.  The veteran has also provided written statements 
and personal testimony from a hearing conducted in August 
2003 regarding his exposure.  Clearly, the evidence of record 
confirms that the veteran was exposed to chemicals during his 
service aboard the USS Granville.  However, there is no 
competent evidence that supports the veteran's assertions 
that his current conditions are due to exposure to chemicals 
during service.  

Pursuant to the confirmation of the veteran's service aboard 
the USS Granville during the SHAD Project, VA examinations 
were conducted in January 2003.  Both examiners acknowledged 
a review of the claims file, including information concerning 
the SHAD Project.  On the general medical examination, the 
examiner related the veteran's diabetes mellitus to the 
diagnoses of hypertensive disease, arterial sclerotic heart 
disease, hypercholesterolemia, peripheral neuritis, erectile 
dysfunction, and fungal infection of the toenails.  The 
history of coronary bypass grafting and coronary 
insufficiency, related to hypertensive disease, was also 
noted.  On the diabetes mellitus examination, the examiner 
offered the following opinion regarding chemical exposure:

In summary, this veteran's problems are 
seen so frequently in people who have not 
had that kind of chemical exposure that 
this veteran has had makes it unlikely 
that the chemical exposure is responsible 
for his current diagnoses and problems.

Questions involving the diagnosis and etiology or onset of 
disease require diagnostic skills and are within the realm of 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In this case, the VA examiner's opinion of January 
2003 is the only competent evidence of record which addresses 
the question of a nexus.  However, that opinion is 
unfavorable and there are no other competent opinions which 
contradict the one provided in January 2003.  Therefore, the 
only remaining evidence in support of the claim consists of 
lay statements.  As medical expertise is required in this 
instance, the veteran is not competent to comment on a 
medical matter.  See Espiritu, supra.

Based on the above discussion, the Board finds that there is 
no competent evidence linking diabetes mellitus with erectile 
dysfunction, bilateral peripheral neuropathy, arterial 
sclerotic cardiovascular occlusive disease with partial 
arterial obstruction, cardiovascular disease, status post 
coronary artery bypass grafting, chronic renal insufficiency 
and hypertension to the veteran's chemical exposure during 
service.  In reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The appeal is denied.



ORDER

Entitlement to service connection for diabetes mellitus with 
erectile dysfunction, bilateral peripheral neuropathy, 
arterial sclerotic cardiovascular occlusive disease with 
partial arterial obstruction, cardiovascular disease, status 
post coronary artery bypass grafting, chronic renal 
insufficiency and hypertension due to SHAD has not been 
established, and the appeal is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



